The City of San




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 24, 2014

                                       No. 04-13-00720-CV

                                       Marilyn STEWART,
                                            Appellant

                                                  v.

                                 THE CITY OF SAN ANTONIO,
                                          Appellee

                     From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-09344
                         Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice

           Appellee's motion to dismiss is hereby MOOT.


           It is so ORDERED on July 24, 2014.

                                                             PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court